IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: TRUST UNDER AGREEMENT OF : No. 158 WAL 2019
PAULINE O. WALKER DATED JULY 17,:
2001, AS AMENDED JUNE 9, 2014   :
                                : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
PETITION OF: KATHERINE W.       :
BANTLEON AND ELIZABETH W. MECKE :


                                     ORDER



PER CURIAM

     AND NOW, this 21st day of October, 2019, the Petition for Allowance of Appeal is

DENIED.